The opinion of the court was delivered by
Voorhees, J.
This suit was brought by the owner of real estate against a tenant to recover the value of a sash house which the defendant did not take from the premises during his term, but took after his term had expired, under permission of the tenant theretofore given. It is objected that the defendant abandoned the property. It does not so appear. The building had been reserved from the sale of the premises, and the plaintiff went to the lands afterwards and took it. I think there was evidence on each side concerning the abandonment. The conrt decided it. This was proper. The evidence so produced was not objected to, and that ends the case. It may be asserted further that the state of the case is not in proper form, for the facts are not set out. The evidence only is given. The case should he affirmed.